DETAILED ACTION

Response to Amendment
Claims 1-16 are pending in the application.  The amendment to the Specification submitted 3/4/2022 has been entered.  Previous grounds of rejection under 35 USC 112 have been withdrawn as a result of the amendment to the claims submitted 3/4/2022.  Previous double patenting (including provisional) rejections in view of U.S. Pat No. 11,145,933, 16901522, 16901538, 16844914, 16901527, 16901474, 17014034, 17014976, 17014089 and 17014970 have been withdrawn as a result of the amendment to the claims submitted 3/4/2022 (it is noted no terminal disclaimers were submitted with the 3/4/2022 amendment as stated in the 3/4/2022 accompanying remarks, however the amendment to the claims is deemed to overcome the aforementioned double patenting rejections).  New grounds of rejection under 35 USC 103 and double patenting rejection under co-pending application No. 17/014,853 have been added as a result of the amendment to the claims submitted 3/4/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9-10 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2019/117485, citations from US 2020/0303701) in view of Cao et al. (CN 109585726, see Machine Translation) and further in view of Iwamoto et al. (US 2011/0165454).
Regarding claims 1 and 2, Kim et al. discloses in Figs 1-9, an energy storage module ([0055]) comprising: a battery cells (refs B) each comprising a vent (refs V), a cover member (refs F) comprising an internal receiving space (Figs 1, 4, [0055]) configured to accommodate battery cells (refs B); a top plate (Fig 1, at refs GR, [0055]) coupled to a top of (Fig 1) the cover member (ref F) and comprising ducts ([0055], Fig 1) respectively corresponding to the vent (refs V) of a battery cell (ref B) of the battery cells (refs B); a top cover (ref TC) coupled to a top portion of (Fig 1) the top plate (Fig 1, at refs GR, [0055]) and comprising discharge holes (refs MV) located in an exhaust area (under ref TC and above ref GR plate structure, depicted in Fig 4) and respectively corresponding to the ducts ([0055], Fig 1); the top cover (ref TC) comprises protrusion parts (refs PW, depicted in Fig 4) located on a bottom surface (depicted in Fig 4) of the top cover (ref TC), covering the exhaust area (depicted in Fig 4) and each and coupled to an exterior of a corresponding duct of the ducts (depicted in Fig 4).

Kim et al. does not disclose an extinguisher sheet between the top cover and the top plate, comprising holes located to respectively correspond to the ducts.
Cao et al. discloses in Figs 1-14, a battery module (Abstract) including a plurality of battery units (refs 2) each having vent valves (refs 25) with a fire extinguishing chamber in form of a sheet (ref 3, Figs 1-8) on top of the plurality of battery units (refs 2, Fig 1).  
Cao et al. and Kim et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the top fire extinguisher chamber with fire extinguishing agent therein as disclosed by Cao et al. onto the structure of Kim et al. to enhance overall battery safety by incorporating fire extinguishing capability therein.

Kim et al. also does not disclose the fire extinguishing mechanism acting at a reference temperature, the fire extinguishing agent emitted to a space between adjacent battery cells of the battery cells.
Iwamoto et al. discloses in Figs 1-2, a battery pack (ref 1) comprising multiple secondary battery cells (refs 2).  Above a high/reference temperature value ([0034]-[0040]), a foaming promoter discharges foaming extinguishing agent ([0034]-[0040]) in an internal area between (Figs 1-2) the secondary battery cells (refs 2).  This configuration enhances battery safety and temperature/fire suppression of the overall structure ([0014]-[0019]).
Iwamoto et al. and Kim et al. are analogous since both deal in the same field of endeavor, namely, batteries.


Regarding claim 9, modified Kim et al. discloses all of the claim limitations as set forth above.  While the reference does not explicitly disclose the specific thickness of the top cover (an inclined part having a thickness increasing toward the protrusion part in the exhaust area), it would have been obvious to one of ordinary skill in the art at the time of filing to change the thickness of the cover, since such a modification would have involved a mere change is the size (dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  It is well known in the art that the thinner the cover structure the better the heat exchange efficiency and that many design parameters are taken into consideration when determining the thickness of the cover.

In re Japikse, 86 USPQ 70.

Regarding claim 13, modified Kim et al. discloses all of the claim limitations as set forth above and also discloses a portion of the exhaust area extends into an interior of the ducts ([0055], depicted in Figs 1, 4).

Regarding claim 14, modified Kim et al. discloses all of the claim limitations as set forth above and also discloses the exhaust area of the top cover (ref TC) has a smaller thickness (depicted in Fig 4, thickness of TC not at PW) than the top cover (ref TC, depicted in Fig 4, thickness of TC at PW is greater).

Regarding claim 15, modified Kim et al. discloses all of the claim limitations as set forth above and also discloses the exhaust area is protrudes downwardly (contour of ref TC is depicted in Fig 4, refs PW extend from bottom surface) from the top cover (ref TC).

.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2019/117485, citations from US 2020/0303701) in view of Cao et al. (CN 109585726, see Machine Translation) and Iwamoto et al. (US 2011/0165454) as applied to claim 1 above, and further in view of Lee et al. (US 2013/0052452).

Regarding claims 3 and 4, modified Kim et al. discloses all of the claim limitations as set forth above but does not explicitly disclose the extinguisher sheet comprises a receiving space (ref 31 of Cao et al.) but does not explicitly disclose the receiving space comprising one or more capsules receiving a fire extinguishing agent within an external case made of polyurea and polyurethane
Lee et al. discloses in Figs 1-2, a battery ([0027]) including microcapsules ([0027]), comprised of polyurea and polyurethane ([0027]).  This configuration enhances resistance to fire/heat ([0027]).
Lee et al. and Kim et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the receiving space of Kim et al. to include microcapsules and made of polyurea and polyurethane to enhance resistance of the receiving space to fire/heat.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2019/117485, citations from US 2020/0303701) in view of Cao et al. (CN 109585726, see Machine Translation) and Iwamoto et al. (US 2011/0165454) and Lee et al. (US 2013/0052452) as applied to claim 4 above, and further in view of Fan et al. (US 2003/0134203).

Regarding claim 5, modified Kim et al. discloses all of the claim limitations as set forth above but does not explicitly disclose the fire extinguishing agent comprises a halogen carbon compound.
Fan et al. discloses in Figs 1-10, a battery (ref 10) including multiple fire retardant materials reacting at multiple temperatures including a halogen-carbon compound ([0051]).  This configuration enhances inhibition to fire within a battery at multiple temperatures ([0051]).
Fan et al. and Kim et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the multiple fire retardant materials disclosed by Fan et al. into the fire extinguishing sheet of modified Kim et al. to enhance inhibition to fire within the battery at multiple temperatures, thereby enhancing overall battery safety.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2019/117485, citations from US 2020/0303701) in view of Cao et al. (CN  as applied to claim 1 above, and further in view of Fan et al. (US 2003/0134203).

Regarding claims 6-8, modified Kim et al. discloses all of the claim limitations as set forth above but does not explicitly disclose the extinguisher sheet comprises different types of sheets configured to emit the fire extinguishing agent at different temperatures
Fan et al. discloses in Figs 1-10, a battery (ref 10) including multiple fire retardant materials reacting at multiple temperatures including a halogen-carbon compound ([0051]).  This configuration enhances inhibition to fire within a battery at multiple temperatures ([0051]).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the multiple fire retardant materials disclosed by Fan et al. into the fire extinguishing sheet of modified Kim et al. to enhance inhibition to fire within the battery at multiple temperatures, thereby enhancing overall battery safety.
Further, the reference does not explicitly disclose an amount of fire extinguishing agent as listed in the instant claims (a ratio of the fire extinguishing agent in the extinguisher sheet is from 30% to 50%, and wherein an amount of the fire extinguishing agent in the extinguisher sheet is from 0.12 g/cm3 to 0.82 g/cm3).  However, the amount of fire extinguishing agent is not considered to confer patentability to the claims.  Fan et al. (see [0051]) teaches that it was known in the art at the time of filing the invention that increasing amount and mix of fire retardant materials in a battery will increase the fire retardance capabilities of the batteries.  Therefore the fire retardance capabilities of the batteries is a variable that can be modified, among others, by varying .

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2019/117485, citations from US 2020/0303701) in view of Cao et al. (CN 109585726, see Machine Translation) and Iwamoto et al. (US 2011/0165454) as applied to claims 1 and 2 above, and further in view of Takasaki et al. (US 2016/0218333).

Regarding claims 11 and 12, modified Kim et al. discloses all of the claim limitations as set forth above, but does not explicitly disclose a space is defined between the duct and the protrusion part, and some of the gas discharged from the vent passes through 
Takasaki et al. discloses in Figs 1-29, a battery module (ref 22) including an exhaust duct (ref 51) including a cross section enlarged section (ref 54) therein.  This configuration alters the temperature of the gas within the exhaust duct, with a larger cross-section having a lower overall temperature ([0049], [0137]).
Takasaki et al. and Kim et al. are analogous since both deal in the same field of endeavor, namely, battery modules.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the cross section enlarged section disclosed by Takasaki et al. into the duct structure of modified Kim et al. to control the temperature of the exhaust gas.
Further, with regard to the placement of the different cross-sectional areas of the duct in the overall duct structure, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to place various cross-sectional areas of the duct at different locations within the overall duct structure, since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1-16 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 17/014,853 in view of Iwamoto et al. (US 2011/0165454).
Regarding claims 1-16, Co-pending application ‘853 discloses all of the instant claim limitations of the instant claims but does not explicitly disclose the fire extinguishing mechanism acting at a reference temperature, the fire extinguishing agent emitted to a space between adjacent battery cells of the battery cells.
Iwamoto et al. discloses in Figs 1-2, a battery pack (ref 1) comprising multiple secondary battery cells (refs 2).  Above a high/reference temperature value ([0034]-[0040]), a foaming promoter discharges foaming extinguishing agent ([0034]-[0040]) in an internal area between (Figs 1-2) the secondary battery cells (refs 2).  This configuration enhances battery safety and temperature/fire suppression of the overall structure ([0014]-[0019]).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the safety mechanism response of high temperature fire extinguishing material in an internal area between cells as disclosed by Iwamoto et al. into the structure of co-pending application No. ‘853 to enhance overall battery safety by incorporating a safety response to high temperature and fire conditions.

This is a provisional nonstatutory double patenting rejection.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot in view of new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Yasui et al. (US 2011/0005781) discloses in Figs 1-7, a power apparatus (Abstract) within a housing (ref 1) including a plurality of battery cells (refs 2) therein, with a tank (ref 3) containing fire extinguishing agent ([0048]) which distributes the extinguishing agent between the cells (refs 2) within the housing (ref 1).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725